DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on December 28, 2021 is acknowledged.
	Claims 7-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2013/0034458) in view of Donovan (US 2013/0168188).
	Regarding Claim 1, Ozeki teaches a lubricant pump device (abstract …A pump device for lubricant…) comprising: 
	a lubricant cartridge including a tank in which a lubricant is accommodated (Fig. 1 paragraph [0036] lubricant storing part – 1 is provided with a tank – 2…tank – 2 is a resin-made cartridge apparatus….); and 
	a pump body which is coupled to the lubricant cartridge and receives the lubricant from the lubricant cartridge (Figs. 1, 2 paragraph [0036] tank – 2…introduces lubricant in the tank – 2 to a suction port – 11 of the pump main body – 10), 
	wherein the pump body includes: 
	a suction path into which the lubricant accommodated in the tank is introduced (Figs. 1-4 paragraph [0037] pump main body – 10 is provided with a suction path – 12 which suctions lubricant stored in the tank -2 from the suction port – 11); 
	a discharge path through which the lubricant introduced from the suction path is supplied to a lubricant path (Figs. 1-4 paragraph [0037] …discharge path – 14 which discharges lubricant which has been suctioned from a discharge port – 13…the lubrication pipeline – W is connected to the discharge port – 13) ;
	 a temporary storage path disposed between the suction path and the discharge path (Figs 1-2, 4 paragraph [0038] …at front end part – 15b…derivation port – 17 which 
	a pressure detector provided at one side of the discharge path and configured to measure an internal pressure of the discharge path (Fig. 1 paragraph [0052] …pressure of the lubrication pipeline – W goes up and the load current increases when the operation the valve – V completes…it is also effective to send stop command signals when a pressure detector or the like to detect the pressure of lubricant pipeline – W); 
	
	a lubricant supply controller including a cylinder communicating with the temporary storage path and a piston accommodated in the cylinder and moved forward and backward in a longitudinal direction of the cylinder (Figs. 1-2 paragraph [0043] actuator – 40 allows the piston – 30 to move forward and backward…when the piston is allowed to move forward, it derivates lubricant from the derivation port – 17 of the cylinder part – 15….);
	
 a controller configured to control an operation in a lubricant supply mode (paragraph [0016] …the device further comprises driving control means which drives and controls the actuator….wherein the driving control means drives and controls the actuator based on start command signals….)  in which the lubricant of the suction path is guided to the discharge path (Figs. 1-4 paragraph [0038] …introduction port – 16 which is intercommunicated with the suction path – 12…introduces lubricant from this suction path – 12…which is intercommunicated with the discharge path – 14…) and configured to control an operation in a lubricant depressurization mode in which the lubricant of the 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]                                                     
    PNG
    media_image1.png
    464
    391
    media_image1.png
    Greyscale

	 a position detector including a first detector for detecting a first position of the piston (Figs. 2, 6, 7 paragraph [0046] device – S is provided with a 1st detection part K! which detects that the piston – 30 is positioned at the 1st position P1…) to supply a lubricant accommodated in the temporary storage path to the discharge path (Fig. 1-2 paragraph [0044] piston – 3 can move to the 1st position P1…which moves forward and discharges lubricant…paragraph [0014] …suctions lubricant from the introduction port when it moves backward and discharges lubricant from the derivation port when it moves forward….) and a second detector configured to detect a second position of the piston moved backward from the first position (Figs. 2, 6, 7 paragraph [0046] …a 2nd detection part – K2 which detects that the piston – 30 is positioned at the 2nd position P2) to introduce the lubricant accommodated in the suction path into the temporary storage path (Fig.1-2 paragraph [0045] …when the piston – 30 is allowed to move back rd position _ P3 , decompression path – 50 which reaches the suction path – 12 after passing the discharge path – 14, the 1st path – 53, the cylinder part – 15 and the 2nd path – 54 is formed… paragraph [0043] …when the piston is allowed to move backward, it introduces lubricant from the introduction port – 16 of the cylinder part – 15 and, when the piston is allowed to move forward , it derivates lubricant from the derivation port – 17 of the cylinder part – 15… see flow directions below), 
[AltContent: textbox (Derivation port (temporary storage path))]
[AltContent: oval][AltContent: arrow]		
    PNG
    media_image1.png
    464
    391
    media_image1.png
    Greyscale

	However, Ozeki does not teach that the controller derives a movement speed based on movement time to be used for reaching a depressurization position thereby controlling the piston movement.
	Donovan, discloses a stepper motor driving a lubrication pump providing uninterrupted lubricant flow (abstract) with a position sensor connected to a controller of the pump unit to move a piston (Fig. 20 paragraph [0155]).
	The controller derives a movement speed of the piston on the basis of a movement time of the piston (paragraph [0178] speed of the stepper motor – 394 is adjusted by the processor according to the lube pressure at the cylinder outlet of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ozeki to incorporate the disclosure of Donovan whereby a lubricant pump device with a controller configured to control an operation in which there is a position detector for detecting a first and second position of a piston to supply a lubricant, as taught by Ozeki, and 

One with ordinary skill in the art would consider this type of control for this lubricating device because by this means the controlling movement speed of the piston to dispense lubricant thus providing lubricant substantially uninterrupted at one or lubrication points of a lubricant delivery system (paragraph [0011]).

	Regarding Claim 2, the combination of Ozeki and Donovan discloses all the limitations of Claim1 and Donovan further discloses that the controller includes:
[AltContent: arrow]	 10a first storage in which information about a first distance between the first detector and the second detector is stored (paragraph [0156] controller – 1226  monitors linear position of piston follower – 1214  – segments of magnets – 1210  spaced along the follower at predetermined intervals whereby first and second distances are determined (see Fig. 20 below) 
				
    PNG
    media_image2.png
    663
    393
    media_image2.png
    Greyscale


	an operation part configured to calculate the movement time and the movement speed of 15the piston (Figs. 25, 33; paragraph [0129] the controller operates the stepper motor 394 at a predetermined normal speed to pump lubricant at a predetermined rate..; paragraph [0205] there are instructions for determining a piston movement and for energizing the alarm when the determined piston movement is less than a minimum movement…), 
	However, while Donavan discloses that the user can define settings for the system (paragraph [0176]) with predetermined values used to control and adjust the speed of the motor and the pump pressure, Donovan is silent as to the second distance between the second detector and the depressurization position being selectively adjustable by a user.	
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. 


	Regarding Claim 3, the combination of Ozeki and Donovan discloses all the limitations of Claim 1 and Donovan further discloses the controller controls the lubricant supply controller in the lubricant depressurization mode in a case in which an internal pressure of 20the discharge path transmitted from the pressure detector is a predetermined pressure value or more (Fig. 10 paragraph [0129] …pressure sensed by the sensor – 372 remains below the stated limit, the controller operates the stepper motor – 394 at a predetermined normal speed to pump lubricant at a predetermined rate…).  

	Regarding Claim 4, the combination of Ozeki and Donovan discloses all the limitations of Claim 1 and Ozeki further discloses that the lubricant supply controller further includes:
	 a motor which is normally and reversely rotatable (Figs. 1, 2 paragraph [0043] actuator – 40 is provides with an electric motor – 41 which can rotate clockwise and counterclockwise…);
	 a decelerator which decreases a rotational speed transmitted from the motor (Fig. 1, 2 paragraph [0043] allowed to rotate through a reduction gear mechanism – 42); 

	a connection member fixed to a rear end portion of the piston and moving the piston forward and backward according to rotation of the screw shaft (Figs. 1, 2 paragraph [0043] …the actuator – 40 is screwed to a screw shaft – 45 and is provided with a linking member – 47 which is fixed to and linked with a rear side part – 31 of the piston – 30...); and 
	a guide shaft formed to be parallel to the screw shaft and configured to guide a movement direction of the connection member (Figs. 1, 2 paragraph [0043] …the linking member is slidably supported by two guide shafts – 48 and is allowed to move forward and backward due to the clockwise and counterclockwise rotation of the screw shaft – 45…).

	Regarding Claim 6, the combination of Ozeki and Donovan discloses all the limitations of Claim 1 and Ozeki further discloses that the lubricant pump device further comprises: 
	an inlet check valve disposed between the suction path and the temporary storage path (Fig 1 paragraph [0039] ….At the front side of the introduction port – 16, an inlet check valve – 19 , which only permits suction is provided); and 
	an outlet check valve disposed between the temporary storage path and the discharge path (Fig. 1 paragraph [0039]…at the rear side of the derivation port – 17 , an outlet check valve – 20, which only permits discharge is provided…),.
st path – 53 which connects with the …discharge path – 14…and a 2nd path – 54 which connects with…the suction path – 12 are formed; see figure below):
[AltContent: textbox (First pressure relief path)][AltContent: textbox (Second pressure relief path)][AltContent: arrow][AltContent: arrow]
				
				
    PNG
    media_image3.png
    359
    184
    media_image3.png
    Greyscale



2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozeki (US 2013/0034458) and Donovan (US 2013/0168188) as applied to Claim 4 above, and further in view of Ikeda (JP2005147628A).
Regarding Claim 5, the combination of Ozeki and Donovan teach all the limitations of Claim 4, however, they do not disclose that the lubricant pump device 
	Ikeda also deals with the issue/problem of a driving motor (or stepper motor) with a decelerating mechanism (abstract, paragraph [0007]), also referred to as a speed reduction mechanism which is coupled to the driving motor and has a casing (Figs. 1, 2 paragraph [0007] [0041] speed reduction mechanism – 22). 
 	Ikeda further teaches a first and second stopper fixedly coupled to an outer side of the deceleration casing protecting the decelerator (abstract, first stopper – 72 is mounted in a casing of the decelerating mechanism; paragraph [0045]  second stopper – 74 is provided in the second casing half – 50b) and configured to restrict movement of the connection member (Fig. 14 paragraph [0007] first stopper for restricting the swing of the sector gear when the movable panel is closed is provided on the casing of the speed reduction mechanism, paragraph [0047] ...the swing angle of the sector gear – 36 is set), 
	wherein the stopper (Figs 14, 15 paragraphs [0010] [0011] second stopper) includes:
	 a fixed member which has one end portion coupled to the deceleration casing (Figs. 14, 15 paragraph [0046] pin – 76 is integrally formed in the vicinity of the third gear support member – 66 on inner surface of the second flat surface – 50g of the second casing half – 50b) and in which a hollow hole into which an end portion of the guide shaft is inserted is formed (Figs. 14, 15 paragraphs [0024] sector gear – 36 has a boss portion – 38 having a…drive shaft insertion hole – 38a and the drive shaft – 24 is 
	a flange member protruding outward from the other end portion of the fixed member, (Figs. 14, 15 – see figures below; paragraph [0046] rib – 78 complementary to the pin – 76 on the surface) where the rib can be considered analogous to a flange member complementary to the pin which is analogous to a fixed member (see below for further analysis).
		
    PNG
    media_image4.png
    519
    1082
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ozeki and Donovan to incorporate the teaching of Ikeda whereby a lubricant pump device with a motor and decelerator decreasing a rotation speed transmitted from the motor, as disclosed by Ozeki and Donovan, would further consider the use of a stopper coupled to the decelerator casing with a fixed member coupled to the deceleration casing, as taught by Ikeda, which could include a fixed member and a flange member .
One with ordinary skill in the art would consider this feature because a stopper controls the oscillation or swing of the decelerator gears during speed reduction 
	As to the stopper having the shape of a fixed member and a flange, as shown above, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
	In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a stopper include a fixed member and flange shape since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.
	 Further, one would have been motivated to select this shape for the purpose of restricting the movement of a decelerator or gear reduction mechanism with a simple configuration (paragraph [0014]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712